Opinion by
Tilson, J.
In accordance with stipulation of counsel embroidered ornaments, bandings, and insertings the same as those passed upon in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544), and embroidered-net ornaments similar to those the subject of United States v. Ramig (17 C. C. P. A. 365, T. D. 43809) were held dutiable at 75 percent under paragraph 1430. Merchandise in chief value of cellulose filaments the same as those passed upon in Abstract 37230 was held dutiable at 60 percent under paragraph 31 as claimed.